United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.N., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LACKLAND AIR FORCE BASE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Catherine D. Carter, Esq., for the Director

Docket No. 11-21
Issued: July 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through her representative, filed a timely appeal from a
June 28, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was a federal employee within the meaning of the Act for
purposes of receiving compensation for an injury she allegedly sustained on August 6, 2007.
FACTUAL HISTORY
On May 28, 2009 appellant, then a 59-year-old English as a Second Language (ESL)
specialist at the Defense Language Institute English Language Center (DLIELC), filed a Form
1

5 U.S.C. § 8101 et seq.

CA-2 claim for benefits, alleging a dislocated right shoulder when she fell while lifting boxes
into a moving van outside her home in California on August 6, 2007. In a statement received by
OWCP on July 21, 2009, appellant asserted that she was packing in preparation for her move
from California to San Antonio, Texas, where she was scheduled to commence employment with
DLIELC on September 4, 2007.
She had worked at employing establishment since
September 4, 2007.
By letter dated June 11, 2009, OWCP advised appellant that it required additional
evidence to determine whether she was eligible for compensation benefits. It informed her that it
did not appear that she was a federal employee at the time of her alleged injury. OWCP
requested that appellant submit additional factual and medical evidence in support of her claim.
Appellant submitted a position description and a Form SF-50 which indicated that her
federal employment was to commence as of September 4, 2007.
By decision dated November 30, 2009, OWCP denied appellant’s claim, finding that she
was not eligible for compensation under the Act because she was not an “employee” of the United
States for the purpose of coverage under the Act.
By letter dated April 16, 2010, the employing establishment asserted that appellant was
not a federal employee as of August 6, 2007 for purposes of receiving compensation. It advised
that she did not formally begin her federal employment until September 4, 2007, when she took
an oath and completed affidavits which formally commenced her employment. Therefore,
September 4, 2007 marked the effective date of appellant’s federal employment.
By letter dated December 21, 2009, appellant’s attorney requested a hearing, which was
held on March 23, 2010. At the hearing, appellant testified that, prior to moving to Texas, she
received a verification letter of employment from the DLIELC dated July 19 or 20, 2007 which
constituted proof of her federal employment. She acknowledged, however, that she did not
receive a moving allowance, reimbursement or any stipend for her move; nor did she receive
compensation for government service prior to her September 4, 2007 employment start date.
Appellant stated that she had a copy of the verification letter, which she used as proof of
employment to obtain an apartment in San Antonio, and that she would submit this letter to
OWCP. OWCP’s hearing representative agreed to keep the record open for 30 days to provide
appellant the opportunity to submit a copy of the employment verification letter; however, the
record does not contain a response.
By decision dated June 28, 2010, OWCP’s hearing representative affirmed the
November 30, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the applicable
2

5 U.S.C. §§ 8101-8193.

2

time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
Section 8101(1) of the Act defines a federal employee as “a civil officer or employee in any
branch of the government of the United States, including an officer or employee of the United
States, without pay or for nominal pay, when a statute authorizes the acceptance of use of the
service or authorizes payment of travel or other expenses of the individual.”
Section 10.5 of the implementing regulations define a federal employee as:
“(1) A civil officer or employee in any branch of the Government of the United
States, including an officer or employee of an instrumentality wholly owned by the
United States;
“(2) An individual rendering personal service to the United States similar to the
service of a civil officer or employee of the United States, without pay or for
nominal pay, when a statute authorizes the acceptance or use of the use of the
service, or authorizes payment of travel or other expenses of the individual.”
ANALYSIS
The Board finds that appellant has not submitted sufficient evidence to establish that she
was an “employee of the United States” within the meaning of the Act at the time of her alleged
August 6, 2007 injury. Appellant did not submit sufficient evidence to establish that she was
employed by the Federal Government under the definitions listed above. It is uncontested that she
did not commence employment. On the date of her alleged injury, appellant was packing her
belongings in preparation for a move from California to Texas, where she would begin her federal
employment almost a month later. While she may have received a formal offer of federal
employment prior to her injury, it was for employment which would not commence until
September 4, 2007. Appellant was not a federal employee or a person rendering service similar to
that of a federal employee at the time of her injury. The act of loading boxes into a moving truck
did not constitute federal employment. Appellant was not rendering personal service to the United
States similar to the service of a civil officer or employee of the United States, without pay or for
nominal pay, under a statute which authorizes the acceptance or use of the use of the service or
authorizes payment of travel or other expenses. She acknowledged at the hearing that she did not
receive any compensation prior to September 4, 2007 or reimbursement for her moving expenses.
Appellant was not providing any service or benefit to the employing establishment at the time of

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

her alleged injury. Therefore her preemployment activity on August 6, 2007 was personal and was
not undertaken as a federal employee.5
Accordingly, appellant has not established that she was a federal employee for the purpose
of coverage under the Act as of August 6, 2007 and is not entitled to compensation. The Board
will affirm the June 28, 2010 OWCP decision.
CONCLUSION
The Board finds that appellant has failed to establish that she is a federal employee within
the meaning of the Act for purposes of receiving compensation for her alleged August 6, 2007
injury.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

See, e.g., Larry Knoke, 39 ECAB 353 (1988), where the Board affirmed the denial of the claim of a Post Office
trainee who suffered a sprained hand and possible nerve damage while engaging in preemployment testing. The Board
noted that at the time of the claimant’s injury that he was receiving no pay from the employing establishment and was
“providing no identifiable service or benefit” to the agency. See also William K. Bowen, 49 ECAB 248 (1997).

4

